On March 17, 1841, W.P. Harris executed a trust deed to C. Ennis, trustee, conveying the land in controversy to secure the payment of the note of said Harris to Norton on the first day of January, 1843, said instrument being in the ordinary form, empowering the trustee upon default in payment of the note at maturity to sell the property to satisfy same. Harris died intestate in 1843, and in 1844 his wife was appointed administratrix of his estate and filed an inventory, including therein the property in controversy, and, the estate being insolvent, she and her bondsmen were discharged in 1846. Pending this administration the trustee, Ennis, on July 1, 1845, sold the property under said trust deed, and under that instrument he again sold it on January 24, 1888, and at such sales executed the proper deeds to the purchasers.
Glen M. Harris, sole heir of said W.P. Harris, in April, 1895, brought this suit against the parties claiming under said sales, to recover the property in controversy. The trial court having rendered judgment that he take nothing by his suit, the Court of Civil Appeals reversed and rendered such judgment in his favor, on the ground that the sales made by the trustee were void, and Harris was not bound to pay the note or any part thereof as a condition precedent to his right to recover the land. Harris v. Wilson, 40 S.W. Rep., 868. The claimants under such sales have brought the case to this court upon writ of error, complaining of such rulings. If these rulings be correct we are of the opinion that their judgment should be affirmed, as we do not think any of the other objections taken thereto are valid.
Upon careful consideration we have reached the conclusion that under the act of 1840, as construed in Graham v. Vining,2 Tex. 433, the failure to present the note to the administratrix of Harris for allowance within one year after the granting of the letters of administration, extinguished the claim and lien securing same, said statute having been "intended *Page 430 
to give repose to all persons interested, creditors and heirs." Therefore there was no debt or lien to support either of said sales by the trustee, and there is no ground upon which a court can compel the heir to pay the note or any part thereof as a condition upon which it will render judgment in his favor for the land. It results that the judgment of the Court of Civil Appeals must be affirmed.
Affirmed.
 FEBRUARY, 1898.